DIANA GRIBBON MOTZ, Circuit Judge,
concurring in part and dissenting in part:
The Upshur County School Board permitted a group of ministers, politicians, and businessmen to distribute Bibles in all public elementary and secondary schools during regular school hours, when state law compels student attendance. Except as to the very youngest and most impressionable children, the majority concludes that this action did not violate the Establishment Clause. That holding is not just unprecedented; it also is contrary to both the spirit and the letter of controlling Supreme Court authority.
The Supreme Court has never held that the government can permit private groups to display sectarian religious materials, let alone distribute Bibles, in public schools while school is in session. Rather, the Court has repeatedly stressed the susceptibility of school children to the power of government and the pressure of peers in “enforc[ing] religious orthodoxy,” Lee v. Weisman, 505 U.S. 577, 592-93, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992), and has warned against the use of the Bible as an “instrument of religion” in the public schools, School Dist. of Abington Township v. Schempp, 374 U.S. 203, 224, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963). Accord Stone v. Graham, 449 U.S. 39, 41 n. 3, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980) (per curiam); Edwards v. Aguillard, 482 U.S. 578, 608, 107 S.Ct. 2573, 96 L.Ed.2d 510 (1987) (Powell, J., concurring).
Because “[t]he State exerts great authority and coercive power through mandatory attendance requirements, and because of the students’ emulation of teachers as role models and the children’s susceptibility to peer pressure,” the Court itself has pointed out the frequency with which it has been required “to invalidate statutes which advance religion in public elementary and secondary schools.” Edwards, 482 U.S. at 584, 107 S.Ct. 2573. For example, the Court has prohibited as violative of the Establishment Clause not only an in-school Bible reading requirement, Schempp, 374 U.S. at 223-26, 83 S.Ct. 1560, but also the posting of privately financed copies of the Ten Commandments in public school classrooms, Stone, 449 U.S. at 39-41, 101 S.Ct. 192, the imposition of limitations on the teaching of evolutionary theory in public schools, Edwards, 482 U.S. at 586-96, 107 S.Ct. 2573; Epperson v. Arkansas, 393 U.S. 97, 104-09, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968), the observance of a one-minute period of meditative silence or voluntary prayer during regular school hours, Wallace v. Jaffree, 472 U.S. 38, 55-61, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985), and, most recently, the use of a short nonsectarian prayer at non-compulsory high school and middle school graduation ceremonies. Lee, 505 U.S. at 586-99, 112 S.Ct. 2649.
In this case, considering the context and history of the County, its schools, and the Bible distribution, a reasonable observer could only conclude that by permitting a private group to make Bibles available at all levels of the public school system — in the high schools, junior high schools, middle schools, and elementary schools — the Board effectively endorsed religion. The Establishment Clause prohibits this result. Accordingly, I respectfully dissent.
I.
The majority opinion requires me to address two preliminary matters before reaching the heart of the Establishment Clause analysis.
A.
The majority omits many essential — and undisputed — facts concerning the challenged Bible distribution. Knowledge of those facts is necessary for an understanding of the *290context of the Bible distribution, which in turn provides the basis for the Establishment Clause analysis. Those critical, uncontro-verted facts are as follows:
First, and indisputably, the Bible was and is the only sectarian religious text — indeed, the only non-curricular book of any sort— that the Upshur County School Board has ever approved for distribution in the County schools. The Board adopted its 1989 policy in reaction to an in-school Bible distribution by the Gideons. Superintendent Lynn West-fall (a thirty-two-year veteran of the Upshur County schools) testified that after the Gide-ons “went into the classroomfs], talked to the students, and then handed the Bibles to the students,” the Board approved its policy prohibiting the distribution of religious materials “advocating a particular religion, denomination, or the beliefs thereof’ in the schools. A Board member further explained that the Board considered the Gideons’ distribution “a problem” because “children were being coerced or pressured into accepting things.” Moreover, when the Board adopted its 1989 policy it made no distinction between permitting groups to distribute religious materials (including Bibles) and permitting them to make available religious materials. (Similarly, I make no distinction herein between “distributing” and “making available.”) The Board followed that policy — without exception — until it sanctioned the Bible distribution now at issue.
Second, after adoption of the 1989 policy, only four private groups distributed literature in the schools prior to the challenged Bible distribution: the Little League, the Boy Scouts, the Girl Scouts, and the 4-H Club. (Some twenty years earlier, the Women’s Christian Temperance Union had distributed some literature in the schools, but that distribution had not been repeated in recent times.) These four groups, recognized by the Superintendent as “quasi-educational,” “[y]outh service, youth activity-oriented groups,” distributed “informational announcements and pamphlets” regarding membership and activities. Although the public schools in Upshur County and throughout the state commonly receive requests to distribute Bibles, the four groups granted access neither requested nor received permission to distribute Bibles, sectarian religious texts, books espousing theological or religious principles, or, in fact, books of any kind.
Third, the circumstances leading to the Board’s decision to permit the challenged Bible distribution remain uncontroverted. In August 1994, Reverend Eddie McDaniels, a local minister and radio talk show host, accompanied by a businessman and two state senators, asked to place Bibles on tables in public schools — to “make them available” to students. The group argued that “making the Bibles available” did not violate the Board’s formal policy barring “distribution” of sectarian religious materials. Reverend McDaniels indicated to the Superintendent (who in turn reported to the Board) that “some of the people involved feel strongly enough about this issue that they may pursue it legally.”
The Superintendent sought counsel from the Board’s attorney, who advised that, although existing law did not “specifically prohibit” a private group from making the Bibles available, the Board should deny the request and adhere to its existing policy. The Superintendent reported this advice to the Board, along with his opinion that the Board should “standL ] firmly behind[the] existing policy,” because “at the time that the Board adopted [the] policy, both distribution and [the making] available] of Bibles were prohibited.” In late October, the Superintendent shared the research with Reverend McDaniels’ group, and suggested that the group distribute the Bibles through the Fellowship of Student Athletes, “a voluntary student group that meets off school hours,” which, like other student clubs in the schools, could freely make Bibles (or other religious or non-religious literature) available to their fellow students. Reverend McDaniels’ group rejected this suggestion.
After meeting with the Superintendent, Reverend McDaniels attempted to convince each member of the Board to permit the distribution of Bibles throughout the school system. He informed them that one of the members of his congregation, Tom Shaw, planned to publish a statement in the local *291paper urging citizens to vote against the upcoming school tax levy unless the Board sanctioned the Bible distribution. In exchange for a commitment to consider the distribution at their next Board meeting, Reverend McDaniels stated that he would try to halt publication of Shaw’s statement. In response, one Board member suggested that the group distribute the Bibles through the parent-teacher organization, or at grocery stores, other business places, or at after school events. Reverend McDaniels again rejected these suggestions and the idea of distributing Bibles in the churches, explaining that “there are people who do not go to church that he could probably find in school.”
When the Board resisted Reverend McDaniels’ proposal, a large print, twelve-paragraph statement attacking the nondistri-bution policy appeared in the Record Delta, an Upshur County newspaper. That statement reads in pertinent part:
WAKE UP UPSHUR COUNTY
The problem that confronts this community is an action taken five years ago by the county board of education that prohibits the distribution of Bibles in public schools.
The school board said it based its decision to stop the practice on the need for public schools to “remain neutral concerning matters of particular religious and political beliefs.”
The board’s decision would make sense if the Bibles were to be used in classrooms. That is not the intention of the distribution program. It is simply a way to make sure that every student has a [BJible for personal use.
Guns have already made an appearance in some Upshur County schools. Is it not better to carry a Bible to school than a gun? And when did guns start appearing in our classrooms? They showed up only after the 1989 school board action to ban the distribution of [Bjibles.
Our school board should review this decision and reverse it as soon as possible. If it does not, ive should remember their position the next time a special school levy comes up. We should vote to withhold our taxes until the school board comes to its senses.

We will have an opportunity to do just that when the school levy comes before us for a vote in November.

We must get Bibles back into the lives of our young people. Schools are the best place to distribute them because that’s where the kids are. Let’s make sure that this program is reinstated in Upshur County.
This Ad Paid for by Tom Shaw, HC78 Box 134, Rock Cave, WV 26234.
(Emphasis added).
Notwithstanding the newspaper statement, the Board refused to vote on the Bible distribution at its November meeting. Shortly thereafter the school tax levy was defeated in a close vote.
In early December, the Superintendent advised the Board that Reverend McDaniels had met with twelve to fifteen local ministers to discuss the Bible distribution, that money had been raised from local businesses to purchase Bibles, and that petitions were being circulated in the churches on Sunday in support of the Bible distribution. The Superintendent then proposed the Bible distribution plan at issue here as a “compromise.” He acknowledged that “this action is contrary to the advice of our Board attorney,” but stated that he thought “we will pay dearly if we do not make at least this minor concession.”
More than 500 people attended the Board’s December meeting (the usual attendance ranged from 30 to 40). Almost two dozen Upshur County Protestant churches presented the Board with petitions in favor of the Bible distribution. Reverend McDaniels, another clergyman, and several other citizens spoke at the Board meeting and the Superintendent recounted that “[t]he gist of the testimony was that the Bibles needed to be made available to students to improve mor*292als, discipline in schools and to improve society in general.”
Finally, it remains undisputed that, as recorded in the minutes of the December meeting, upon a motion duly made, seconded, and carried, “the Board instructed the Superintendent to meet with Mr. McDaniels to arrange a day for making Bibles available to students of Upshur County Schools based on the premise that making Bibles available to students and distributing Bibles to students are not the same.” (Emphasis added). As the Superintendent acknowledged, the Board minutes from that meeting do not contain any suggestion that religious materials other than Bibles would be permitted in the Ups-hur County schools. And, as the Board concedes in its brief, the Superintendent and Board members admitted on cross-examination that “the only discussion among the Board was basically whether ... to make available was within or without the policy already in existence by the Board.” Brief of Appellee at 8 (quoting the Superintendent). Specifically, the Board president conceded that no member of the Board or Administration ever mentioned — in all of the discussions prior to granting permission for the Bible distribution — that the 1989 policy “was going to be adopted, changed or interpreted in order to provide a broad forum for the free flow of ideas.” He further testified that he had never “directed” the Superintendent “to bring a broad public forum into the schools of Upshur County,” and during his tenure on the Board (since 1982), he had never suggested that “it might be a good idea to create a broad public forum” in the schools, nor did he recall other Board members making such a suggestion.
B.
The other preliminary matter that I must note is the district court’s express finding, accepted by the majority, that the Upshur County schools constitute a nonpublic forum.
In a traditional public forum — a public street or park — long “devoted to assembly and debate,” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983), the government can.exclude a speaker “only when the exclusion is necessary to serve a compelling state interest and the exclusion is narrowly drawn to achieve that interest.” Arkansas Educ. Television Comm’n v. Forbes, — U.S. -,-, 118 S.Ct. 1633, 1641, 140 L.Ed.2d 875 (1998) (internal quotation marks omitted). Similarly, the government may create a designated or limited purpose public forum by opening public property “for use by the public as a place for expressive activity,” which it may limit to “use by certain groups ... or for the discussion of certain subjects.” Perry, 460 U.S. at 45, 46 n. 7, 103 S.Ct. 948. As long as a designated public forum retains its “open character,” it “is bound by the same standards as apply in a traditional public forum.” Id. at 46, 103 S.Ct. 948.
The government, however, retains significant power to limit private speech in a nonpublic forum — ie., a “[pjublic property which is not by tradition or designation a forum for public communication.” Id. It can deny access to a nonpublic forum “on the basis of subject matter and speaker identity,” id. at 49, 103 S.Ct. 948, if “the distinctions drawn are reasonable in light of the purpose served by the forum and are viewpoint neutral.” Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788, 806, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985). “In contrast to a public forum, a finding of strict incompatibility between the nature of the speech or the identity of the speaker and the functioning of the nonpublic forum is not mandated.” Id. at 808, 105 S.Ct. 3439. If the characteristics of the private speaker seeking access to a nonpublic forum do not match the characteristics of the class of speakers to which the forum has been made selectively available, the government may exclude the speaker. See Arkansas Educ., — U.S. at-, 118 S.Ct. at 1642; Perry, 460 U.S. at 48, 103 S.Ct. 948 (in a nonpublic forum or even a designated public forum “the constitutional right of access ... extend[s] only to entities of a similar character”).
After a thorough analysis properly based on “the history of the forum, the practice and policy of the Board, and the nature of the property,” Peck v. Upshur County Bd. of Educ., 941 F.Supp. 1465, 1471 (D.W.Ya.1996); see Cornelius, 473 U.S. at 802-05, 105 S.Ct. *2933439, the district court found that the Board “had in place” a nonpublie forum to which it permitted “selective access ... for the purpose of enhancing the educational mission of the public schools.” Peck, 941 F.Supp. at 1472. That finding was clearly correct. Public schools do not by nature possess the attributes of a public forum open for “indiscriminate use” by the citizenry or some segment thereof. See Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 267-70, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988). Nor does the Board’s 1989 policy or historical practice in any way suggest that the Board intentionally designated the schools a public forum., Cf. Arkansas Educ., — U.S. at-, 118 S.Ct. at 1641-42. Thus, although my colleagues in the majority refer to the Board’s creation of an “open forum,” ante at 281, 283, 286-89, and an “open school forum,” id. at 281, 286, they, too, accept the district court’s finding that the Upshur County schools constitute a nonpublic forum. See id. at 278, 283.
Given this unquestioned and unquestionably correct finding; given that, in a nonpublic forum, the government need only afford similarly situated private religious groups the same access it has granted private groups lacking a religious viewpoint; and given that the Board granted access in the previous five years solely to private youth activity groups distributing informational literature, in my view, the Free Speech Clause did not require the Board to permit a group of clergy, politicians, and businessmen to distribute Bibles in the schools. But even if Reverend McDaniels’ group did possess such a right, the Board could not constitutionally grant the group access to the schools if the distribution offended the Establishment Clause. This is so because “[t]here is no doubt that compliance with the Establishment Clause is a state interest sufficiently compelling to justify content-based restrictions on speech.” Capitol Square Review & Advisory Bd. v. Pinette, 515 U.S. 753, 115 S.Ct. 2440, 2446, 132 L.Ed.2d 650 (1995); see also Lamb’s Chapel v. Center Moriches Union Free Sch. Dist., 508 U.S. 384, 394, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993); Widmar v. Vincent, 454 U.S. 263, 271, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981).
Consequently, in this case the importance of the district court’s express finding — unchallenged by the majority — that the schools constitute a nonpublic forum does not lie in determining the group’s Free Speech right of access; Reverend McDaniels’ group has been given access. Rather, I emphasize the district court’s finding that the schools constituted a nonpublic forum because the nature of the forum proves crucial to the Establishment Clause analysis, see infra § II.B.l, to which I now turn.
II.
In Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), the Supreme Court enunciated a three-part test to determine whether government action violates the Establishment Clause. To satisfy the prohibition against conduct that establishes religion, government action must: (1) have a secular purpose; (2) have as its “primary effect ... one that neither advances nor inhibits religion”; and (3) “not foster an excessive government entanglement with religion.” Id. at 612-13, 91 S.Ct. 2105 (internal quotation marks omitted). A majority of the Court has recently reaffirmed the importance of Lemon’s “purpose” prong, and concluded that its “effect” and “entanglement” prongs rightly comprise a single inquiry. See Agostini v. Felton, 521 U.S. 203, 117 S.Ct. 1997, 2010, 2015, 138 L.Ed.2d 391 (1997). I first address the “purpose” and then the “effect” of the Board’s action.
A.
‘“The purpose prong of the Lemon test asks whether government’s actual purpose is to endorse or disapprove of religion.’ ” Edwards, 482 U.S. at 585, 107 S.Ct. 2573 (quoting Lynch v. Donnelly, 465 U.S. 668, 690, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (O’Connor, J., concurring)). “[T]he First Amendment requires that [government action] must be invalidated if it is entirely motivated by a purpose to advance religion.” Wallace, 472 U.S. at 56, 105 S.Ct. 2479. Although the government must act with a “clearly secular purpose,” still it may be “motivated in part by a religious purpose.” Id. (citing Schempp, *294374 U.S. at 296-303, 83 S.Ct. 1560 (Brennan, J., concurring)).
The majority holds that the Board’s decision to permit the Bible distribution “was plainly adopted ... to further [its] educational mission.” Ante at 279. Noting that the Board’s 1989 policy enunciated its commitment to the “unrestricted pursuit of knowledge,” the majority implies that the Bible distribution grew naturally from that policy. See ante at 279-81. But the uncontroverted facts offer no support for this theory. The Board adopted its 1989 policy, expressly barring the distribution of religious materials “advocating a particular religion, denomination, or the beliefs thereof,” because of its concern that the previous Bible distribution (by the Gideons) resulted in coercion of students. The Board steadfastly followed that policy during the subsequent five years, and ultimately permitted the contested Bible distribution only in response to political strong-arming and threatened legal action, and only after initially deciding to stand by its nondis-tribution policy.
Furthermore, in view of the newspaper statement urging the Board to allow Bibles in the schools, the multiple petitions in favor of Bibles in the schools, the Board minutes recording the vote to permit a Bible distribution, and the Board president’s acknowledgment that, prior to granting this permission, the Board never discussed creating a “broad” forum, the majority’s reliance on post hoc testimony to conclude that the Board intended to create “an ‘open forum’ to which ... adherents of all faiths, individuals opposed to religion, and others ... will share access,” ante at 280, is singularly unpersuasive.
In determining the purpose of challenged government action, the proper inquiry focuses on its stated purpose and history. See, e.g., Edwards, 482 U.S. at 586-87, 107 S.Ct. 2573. Although on occasion the Court has considered the trial testimony of those responsible for a challenged state action as to their motivation, see, e.g., Wallace, 472 U.S. at 57, 105 S.Ct. 2479, that practice has been criticized within the Court, see id. at 77, 105 S.Ct. 2479 (O’Connor, J., concurring); id. at 86-87, 105 S.Ct. 2479 (Burger, C.J., dissenting). Perhaps more important, the Court has never held that self-serving, after-the-fact testimony about motivation can establish a particular secular purpose when the government action itself and the events that led to it compel a different conclusion. After all, the stated purpose underlying governmental action must be “sincere and not a sham.” Edwards, 482 U.S. at 586-87, 107 S.Ct. 2573. In this case, as one of the amici filing a brief in support of the Board notes, “Board members admitted at trial that the Board did not reach its decision for educational purposes but did so because of community pressure.” Amicus Curiae Brief of Texas Justice Foundation at 11 (emphasis added).
The undisputed facts thus make the purpose inquiry closer than the majority suggests. The record undeniably demonstrates that Reverend McDaniels’ group — who wanted to distribute a particular version of the Bible in the public schools “because that’s where the kids are” — sought to “advance religion,” and that the Board voted to permit the Bible distribution only after that group lobbied and petitioned the Board, and worked to defeat the school tax. These facts lead to the almost inescapable inference that the Board acted to appease the group. The Board’s epiphany arose from its political sensitivities, not its educational sensibilities.
But does this conclusion translate to an improper purpose? The district court held it does not, Peck, 941 F.Supp. at 1473-74 n. 7; however, the parents who challenge-the Bible distribution argue that the Board necessarily embraced the religious biases of Reverend McDaniels’ group. They maintain that “when the Board acted solely with the design of appeasing the group ... the religious purpose of the group became the religious purpose of the Board.” Brief of Appellants at 48. In support of this proposition the parents cite Palmore v. Sidoti, 466 U.S. 429, 432-34, 104 S.Ct. 1879, 80 L.Ed.2d 421 (1984), in which the Supreme Court held, in an equal protection context, that government cannot act to give effect to private biases.
Even if Palmore applies as suggested by the parents — and I think it does not, see Board of Educ. of Westside Community Sch. v. Mergens, 496 U.S. 226, 249, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990) (plurality opinion) — it *295provides no basis to conclude that the Board was “entirely motivated” to “advance religion,” Wallace, 472 U.S. at 56, 105 S.Ct. 2479. As already noted above, I believe Reverend McDaniels’ group had no right to distribute Bibles in the Upshur County schools. See supra § I.B. This conclusion does not, however, require that a court shut its eyes to the record. Reverend McDaniels’ group asserted such a right and threatened suit to establish it. At the Board’s request, its attorney researched the question and concluded that, although the distribution might cause Establishment Clause concerns, no law “specifically prohibited” it. The undisputed facts demonstrate that the Board’s motivation stemmed at least in part from an aversion to a loss of needed revenue for the schools, from the familiar desire to avoid a lawsuit, and from an (erroneous) concern for accommodating the group’s asserted right to access the schools. This undoubtedly satisfies the secular purpose criterion and the district court did not err in so finding.
B.
That leads me to the final and most critical inquiry: did the Board’s action have the “effect” of establishing religion?
1.
Throughout its Establishment Clause jurisprudence, the Supreme Court has stressed the importance of both government “neutrality” and the avoidance of “endorsement” of religion. See, e.g., Schempp, 374 U.S. at 222, 83 S.Ct. 1560 (“neutrality”); Engel v. Vitale, 370 U.S. 421, 436, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962) (“endorsement”). Recently, however, these words have been used to denominate two competing tests for determining whether, absent unlawful government coercion, government action in the context of a public forum has the effect of establishing religion.
Justice Scalia, joined by the Chief Justice and Justices Kennedy and Thomas, has espoused a “neutrality test,” which the majority embraces and applies here. See ante at 279-85. Under this test, the government does not violate the Establishment Clause by permitting private religious speech “in a traditional or designated public forum, publicly announced and open to all on equal terms.” Pinette, 115 S.Ct. at 2450 (plurality opinion). Rather, the government only violates the Establishment Clause if the challenged expression emanates from the government itself, or if the government actually “discriminatefs] in favor of [or against] private religious expression or activity.” Id. 515 U.S”. at 762-66, 115 S.Ct. at 2447-48.
Six other justices, including four members of the present Court, have rejected Justice Sealia’s formulation. Instead, they have concluded that, even in the context of a public forum, the government’s “impermissible message of endorsement can be sent in a variety of contexts, not all of which involve direct government speech or outright favoritism,” and have analyzed Establishment Clause challenges using an “endorsement test,” which “focuses upon the perception of a reasonable, informed observer.” Id. 515 U.S. at 772-79, 115 S.Ct. at 2452-54 (O’Connor, J., concurring, joined by Souter and Breyer, J.J.); see also id. 515 U.S. at 796-817, 115 S.Ct. at 2464-74 (Stevens, J., dissenting); County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 109 S.Ct. 3086, 106 .L.Ed.2d 472 (1989) (five Justices finding the reaction of a “reasonable observer” relevant to determining whether the government had endorsed religion); id. at 620, 109 S.Ct. 3086 (opinion of Blackmun, J.); id. at 635-36, 109 S.Ct. 3086 (opinion of O’Connor, J., joined by Brennan and Stevens, J.J.); id. at 642-43, 109 S.Ct. 3086 (opinion of Brennan, J., joined by Marshall and Stevens, J.J.).
Under the endorsement test, “[w]here the government’s operation of a public forum has the effect of endorsing religion, even if the governmental actor neither intends nor actively encourages that result, the Establishment Clause is violated.” Pinette, 115 S.Ct. at 2454 (O’Connor, J., concurring) (internal citation omitted). This is so because “the State’s own actions (operating the forum in a particular manner and permitting the religious expression to take place therein), and their relationship to the private speech at issue actually convey .a message of endorsement.” Id. It does not suffice to say that government has “refrainfed] from eneourag-*296ing,” ante at 297, the perception of endorsement. “[T]he Establishment Clause forbids a State from hiding behind the application of formally neutral criteria and remaining studiously oblivious to the effects of its actions.” Pinette, 115 S.Ct. at 2454 (O’Connor, J., concurring).
Although lines have thus been drawn as to the appropriate Establishment Clause test in the context of a public forum,- no member of the Supreme Court has directly discussed the proper test in the context of a nonpublic forum like the Upshur County schools. However, the Court has indicated in several ways that the proper analytical tool in this context is the endorsement test.
To begin, the Court has never applied the neutrality test in any context other than a public forum, publicly' announced as open to all on equal terms. The majority, although not entirely clear, seems to suggest otherwise. In the midst of applying the neutrality test, the majority relies on Lamb’s Chapel, Mergens, and Widmar for the proposition that “government need not be administering a ‘public forum’ or even ‘a limited public forum’ as those terms are understood in free speech jurisprudence in order for it to allow private religious expression on a neutral basis without violating the Establishment Clause.” Ante at 283 (emphasis added). The implication that the Supreme Court applied the neutrality test in Lamb’s Chapel,-Mergens, and Widmar is simply wrong.
In each of those cases, the Court applied the language and analysis of the endorsement test. See Lamb’s Chapel, 508 U.S. at 391-95, 113 S.Ct. 2141 (“no realistic danger that the community, would think that the District was endorsing religion” when after-school facilities were “repeatedly” used by a “wide variety” of private 'groups); Mergens, 496 U.S. at 231, 246-47, 250, 110 S.Ct. 2356 (plurality opinion) (when high school permitted “30 recognized [student] groups” to “meet after school hours on school premises” establishing a “limited open forum,” students were “likely to understand that [the] school does not endorse ... student speech”); Widmar, 454 U.S. at 276-77, 102 S.Ct. 269 (doubtful that university students “could draw any reasonable inference of University supportffor private religious speech] from the mere fact of [supplying] a campus meeting place” when university made its facilities available for meetings of “over 100 recognized [private] student groups” creating an “open” “public forum”). ■ The Court’s repeated use of the endorsement test, not the neutrality test, in cases involving forums far more open than the closely controlled nonpublic forum at issue here strongly suggests that the endorsement test and not the neutrality test applies in this instance.
Furthermore, seven members of the Court have given a clear signal that the neutrality test has no place outside the context of a public forum. Justice O’Connor, joined by Justices Souter and Breyer, has expressly noted the limited application of the neutrality test, concluding that it is only a proposed “exception to the endorsement test for the public forum context.” Pinette, 115 S.Ct. at 2451 (O’Connor, J., concurring). Perhaps even more telling, Justice Scalia (the most vocal proponent of the neutrality test), joined by the Chief Justice and Justices Kennedy and Thomas, has carefully restricted its application to “a traditional or designated public forum, publicly announced and open to all on equal terms.” Id. 515 U.S. at 768-70, 115 S.Ct. at 2450 (plurality opinion).
Thus, a majority of the Court, and, significantly, even those members espousing the neutrality test, has implicitly recognized that the nature of the forum provides a baseline for an observer’s perception of the speech at issue. In a truly open, public forum with a wide array of messages, a greater expectation exists that citizens will understand government does not endorse any particular message- — that the government acts neutrally. Conversely, in a nonpublic forum, where government exerts enormous control over the content of expression (and where the spectrum of private speech is circumscribed), it is far more likely that citizens will perceive a message of government endorsement, or lack of neutrality.
The forum at issue here obviously does not constitute “a traditional or designated public forum, publicly announced and open to all on equal terms.” Id. Rather, as the district court expressly and correctly found, the Ups-*297hur County public schools, during school hours, constitute a nonpublic forum. Peck, 941 F.Supp. at 1471. See supra § I.B. Thus, whatever the validity of the neutrality test in the public forum context, and notwithstanding the majority’s extensive reliance on it, the neutrality test does not provide the proper mode of analysis here; the endorsement test does.
2.
“[T]he endorsement test necessarily focuses upon the perception of a reasonable, informed observer.” Pinette, 115 S.Ct. at 2452 (O’Connor, J., concurring). “[W]hen [a] reasonable observer would view a government practice as endorsing religion” the practice must be held invalid. Id. 515 U.S. at 776-79, 115 S.Ct. at 2454. A reasonable observer is “deemed aware of the history and context of the community and forum in which the religious display appears,” the importance vel non of the challenged display as a “religious symbol,” the “general history” of the “public space in question” and how it “has been used in the past.” Id. 515 U.S. at 779-88, 115 S.Ct. at 2455-56.
A single, inexorable conclusion emerges from applying the reasonable observer analysis in this case: the Board’s action had the effect of endorsing religion. A reasonable, informed observer — aware of the Board’s historical concern for the effect of permitting in-sehool Bible distributions, aware of the power of the Bible as an instrument of religious indoctrination, aware of the nonpublic nature of the forum (the public schools during school hours) and the control the Board retained over access to it, aware of the genesis of the Board’s decision to permit the Bible distribution, and aware of the fact that the State compels student attendance during the Bible distribution — could not conclude otherwise.
First, a reasonable observer would know that in 1989 the Board adopted a written policy affirming the “unrestricted pursuit of knowledge” in the public schools, including the study of “religious and political ideas and works,” but barring distribution of “[mjateri-als advocating a particular religion, denomination, or the beliefs thereof.” Moreover, the observer would know that the Board adopted this policy expressly to combat its concern that a previous Bible distribution resulted in children “being coerced into accepting things.” The observer would also recognize that, prior to the Bible distribution at issue in this case, the Board consistently adhered to its 1989 policy — it never permitted the distribution of sectarian religious materials.
Second, as the district court recognized, a reasonable observer would understand the Bible’s enormous “religious significance.” Peck, 941 F.Supp. at 1477. More than just an “unrivaled symbol[ ],” ante at 288, the Bible is an “instrument of religion,” Schempp, 374 U.S. at 224, 83 S.Ct. 1560, several orders of magnitude removed from the bulletin board or public address system announcements at issue in Mergens. Cf. ante at 282. A reasonable observer would know that Reverend McDaniels’ group sought, and the Board permitted, distribution of a particular version of the Bible (the King James version), well recognized as having special significance to Protestant Christians. See, e.g., Board of Educ. of Kiryas Joel Village Sch. Dist. v. Grumet, 512 U.S. 687, 114 S.Ct. 2481, 2509 n. 3, 129 L.Ed.2d 546 (1994) (Scalia, J., dissenting).
Certainly, “the Bible is worthy of study for its literary and historic qualities” and so, without violating the Establishment Clause, a school can present the Bible “objectively as part of secular program of education.” Schempp, 374 U.S. at 225, 83 S.Ct. 1560. However, the Board does not contend that the Bible distribution here was instituted or carried out as part of the school curriculum. As the majority proclaims, “[t]he Bibles are not distributed in the formal classroom setting, are not part of classroom activities, and are not part of the school’s curriculum.” Ante at 282.
I recognize that people of good will may nonetheless wish that the public' schools would instill in students veneration for the Bible and the principles it espouses. But the Supreme Court has specifically concluded that when, as here, privately financed religious expression in the public schools “serves no [ ] educational function” its only possible *298effect is “to induce the schoolchildren to read, meditate upon, perhaps to venerate and obey.” Stone, 449 U.S. at 42, 101 S.Ct. 192. The Court has held that “[hjowever desirable this might be as a matter of private devotion it is not a permissible state objective under the Establishment Clause.” Id.
Third, a reasonable, informed observer would know that the Board consistently operated the school system as a nonpublic forum, retaining the authority to selectively deny access to inappropriate or harmful groups and affording access only to a few youth activity groups so that they could distribute informational pamphlets. No amount of obfuscation can change the fact that this case differs dramatically from the cases on which the. majority so heavily relies. In those cases, the government granted many groups access to a forum, making the forum indeed “open,” and then denied access to a similarly situated group solely on the basis of its religious perspective. See, e.g., Rosenberger v. Rector & Visitors of the Univ. of Virginia, 515 U.S. 819, 115 S.Ct. 2510, 2515-17, 132 L.Ed.2d 700 (1995) (when a state university provided a “limited public forum” to 118 student groups — 15 of which were “student news ... or media groups” — it could not exclude a student journal solely because of the journal’s “religious editorial viewpoint”); Lamb’s Chapel, 508 U.S. at 393-95, 113 S.Ct. 2141 (when public “property had repeatedly been used by a wide variety of private organizations” likely creating a “limited public forum,” the government could not deny access to a similarly situated group “solely because” of the “religious standpoint” of its speech); Widmar, 454 U.S. at 273-274, 102 S.Ct. 269 (when a university routinely made its facilities available for meetings of “over 100 recognized student groups,” creating an “open” “public forum,” it could not deny access to another recognized student group on account of the group’s religious perspective alone).
In contrast, between 1989 and 1994 the Board allowed only four private youth activity groups access to the schools to distribute informational literature. Moreover, as the parents note, “nothing in the record[ ] indicate[s] that any of[those] groups sought access to the schools with any degree of regularity, let alone to a degree that would create a lively exchange of ideas, information, or concepts.” Reply Brief at 4. Just as granting access to a wide variety of groups decreases the likelihood that a message of endorsement is conveyed, see Rosenberger, 115 S.Ct. at 2527 (O’Connor, J. concurring), so too granting access to a few groups substantially increases that likelihood.
Fourth, a reasonable observer would fully comprehend that the Board contravened its established policy and practice and permitted the Bible distribution to accommodate those who wanted Bibles in the schools, not to establish an “open” forum. That is, a reasonable observer would know that the Board voted to “instruct[] the Superintendent to meet with Reverend McDaniels to arrange a day for making Bibles available” in the public schools only after (1) the Board initially decided to affirm its 1989 policy barring all sectarian religious materials, (2) Reverend McDaniels heavily lobbied the Board to permit the Bible distribution, (3) one of Reverend McDaniels’ congregants urged Upshur County voters “to withhold our taxes” unless and until the Board permitted the Bible distribution, (4) the school tax levy failed, (5) numerous Protestant churchgoers petitioned the Board to make Bibles available, and (6) the 500-plus crowd at the December meeting urged the Board to approve the Bible distribution.
Conversely, such an observer would also realize that, as the Board president testified, no one — including Board members — ever urged that the Board establish a broad, open forum, and when it permitted the challenged Bible distribution the Board did not think it was adopting, changing, or interpreting its policy to create such a forum. In fact, even after permitting the Bible distribution, the Board retained discretion to withhold access to inappropriate speakers. Thus, contrary to the majority’s suggestion, in permitting the Bible distribution the Board did not create a “newly established open forum.” Ante at 287. In admitting Reverend McDaniels’ group, the Board acted, as the government did in Grumet, 114 S.Ct. at 2491, in a sui generis manner, which “gives reason for con*299cern whether the benefit received ... will [be] provide[d] equally to other religious (and nonreligious) groups.” For this reason, as in Grumet, “we have no assurance that the next similarly situated group” will receive the same treatment. Id. And much like Grumet, “the historical context in this case” does not “furnish us with any reason to suppose” that those seeking to distribute Bibles in the schools represent “merely one in a series” of groups seeking this access. Id. Rather, a reasonable observer would know that the history of the Upshur County schools conclusively demonstrates that the proponents of Bibles are the only private groups that have ever sought to place religious texts in the public schools, see supra § I.A., and the demographics of heavily Protestant Upshur County powerfully suggest that no other religious group will ever seek to follow their lead.
Finally, a reasonable, informed observer would be aware that the Bible distribution took place during a regular school day when state law mandates school attendance and where the susceptibility of children to the “subtle coercive pressure[s]” of government and their peers is “most pronounced.” Lee, 505 U.S. at 592, 112 S.Ct. 2649; see also Edwards, 482 U.S. at 583-84, 107 S.Ct. 2573. The Seventh Circuit, in holding another Bible distribution unconstitutional, noted that “[t]he only reason the Gideons find schools a more amenable point of solicitation than, say, a church or local mall, is ease of distribution, since all children are compelled by law to attend school and the vast majority attend public schools.” Berger v. Rensselaer Cent. Sch. Corp., 982 F.2d. 1160, 1167 (7th Cir.1993). Both Reverend McDaniels and the newspaper statement of his follower voiced precisely this sentiment. See supra at 291 (“Schools are the best place to distribute [Bibles] because that’s where the kids are.”). As Justice Kennedy recently explained for the Court, “[w]hat to most believers may seem nothing more than a reasonable request that the nonbeliever respect their religious practices, in a school context may appear to the nonbeliever or dissenter to be an attempt to employ the machinery of the State to enforce a religious orthodoxy.” Lee, 505 U.S. at 592, 112 S.Ct. 2649. He noted, citing several scholarly sources, that “[r]e-search in psychology supports the common assumption that adolescents are often susceptible to pressure from their peers towards conformity, and that the influence is strongest in matters of social convention.” Id. at 593-94, 112 S.Ct. 2649 (emphasis added).
Of course, many of the children whom the majority holds constitutionally subject to the Bible distribution are not even “adolescents.” The majority reaches its extraordinary holding as to these young children by employing an analysis, the neutrality test, see ante at 279-85, that simply does not apply in this nonpublic forum. See supra at 295-97. When the majority does briefly acknowledge the proper endorsement test analysis, ante at 284-85, 287-88, it ignores the history and context of the Bible distribution — all of which would have been apparent to any reasonable observer — and concludes that all Upshur County students except those in grades 1 to 4 “are particularly capable of recognizing” the distinction “between a school’s equal access policy and school sponsorship of religion.” Ante at 287 & n. *. This conclusion wholly ignores the youth of the middle school and junior high school children subjected to the Bible distribution. Neither the Supreme Court nor Congress have ever suggested, let alone concluded, that children this young have the capacity to discern whether school authorities effectively sponsor religion. Indeed, the legislative history of the Equal Access Act at issue in Mergens indicates that Congress specifically choose to avoid its application to children of this age. The original legislative proposal applied to both “public elementary and secondary school[s],” S.Rep. No. 98-357, at 38 (1984), reprinted in 1984 U.S.C.C.A.N. 2348, 2384, but the law enacted by Congress applies only to secondary schools, see 20 U.S.C.A. § 4071(a) (West 1990).
Moreover, although Congress has “rejected the argument that high school students are likely to confuse an equal access policy with state sponsorship of religion,” Mergens, 496 U.S. at 250, 110 S.Ct. 2356 (plurality opinion), Upshur County high school students did not confront a choice between an “equal access policy and school sponsor*300ship of religion.” Ante at 287. Let me be clear: no “equal access policy” existed in the Upshur County Schools. Rather, students observed an established and consistently followed policy that permitted no private sectarian religious speech in the public schools, a policy that allowed private speech only from four youth groups distributing informational pamphlets (hardly the “vigorous exchange” characterized by the majority, ante at 285), a policy that reserved discretion to the school administrators over the “appropriateness” and “harmfulness” of materials, and a policy from which the School Board deviated only after a well organized effort headed by a clergyman managed to defeat a school tax levy. Reasonable, informed observers confronted with these facts could only conclude that the School Board had endorsed religion. As in Allegheny County, “[n]o viewer could reasonably think that [the Bibles] occupy this location” — here a table inside a public school during mandatory school hours— “without the support and approval of the government.” 492 U.S. at 599-600, 109 S.Ct. 3086.
The majority’s reliance on the fact that the distribution takes place in the hallways as students move from one compulsory class period to another does not alter the balance. See ante at 287-88. The Supreme Court has rightly noted that “[l]aw reaches past formalism.” Lee, 505 U.S. at 595, 112 S.Ct. 2649. The State of West Virginia compels students to attend school, not just individual classes.
Indeed, the distribution of Bibles in public schools during periods of mandatory attendance may well amount to coercion just as the short, nondenominational school graduation ceremony prayers in Lee did. Justices Kennedy and Scalia have noted the difficulty in drawing the “line between voluntary and coerced participation” in a secondary school. Mergens, 496 U.S. at 261-62, 110 S.Ct. 2356 (Kennedy, J., concurring, joined by Scalia, J.). And the younger the children involved, the more obscure the line becomes. Here, as in Lee, “the school district’s supervision and control” of a “school setting” succeeded in “plac[ing] public pressure, as well as peer pressure, on attending students” to “signify adherence to the religious expression,” 505 U.S. at 593-94, 112 S.Ct. 2649. In Lee, the Court held it not “consistent with the Establishment Clause [to] place primary and secondary school children in this position.” Id. at 593, 112 S.Ct. 2649.
I appreciate the factual differences between this case and Lee that might lead some to conclude Lee presented a more obvious Establishment Clause violation. For instance, in Lee, the challenged religious expression was a short nondenominational prayer while here it is distribution of a religious text, and it could be argued that coercive pressures to participate in a religious service exceed those inducing a student to accept a free Bible. However, in view of the power of the Bible as a tool of religious indoctrination, this argument loses force. As Justice Brennan has noted, the “Holy Bible[is] more clearly sectarian” than “rather bland” nondenominational prayers. See Schempp, 374 U.S. at 267, 83 S.Ct. 1560 (Brennan, J., concurring). Devout and well meaning members of the school community surely might bring more pressure on a student to participate in a Bible distribution than in a nondenominational graduation prayer.
Furthermore, other factual differences clearly indicate that the Bible distribution constitutes the more obvious Establishment Clause violation. For example, Bibles were made available during an entire school day, much longer than the two minutes of nondenominational prayer at issue in Lee. 505 U.S. at 594, 112 S.Ct. 2649. (Similarly, the majority’s intimation that limiting the Bible distribution to a single day somehow cures any constitutional concern, ante at 281, 282, 285, 287-88 ignores the fact that although the graduation prayers in Lee subjected the students to religious activity only once or twice over the entire course of their elementary and secondary school careers, the Supreme Court squarely invalidated them.) Moreover, while most of the high school graduation ceremonies in Lee were “conducted away from the school,” 505 U.S. at 583, 112 S.Ct. 2649, the Bibles were distributed in the schools. And, whereas the parties in Lee stipulated that “attendance at graduation *301ceremonies [wa]s voluntary,” id., no one disputes that public school attendance is mandatory. Thus, the Bible distribution manifests the very element — “legal coercion to attend school,” — that the dissent in Lee found critically absent. Id. at 643, 112 S.Ct. 2649 (Scalia, J., dissenting).
Before concluding, I must briefly address the majority’s suggestions that the restrictions, principally a disclaimer, placed on the Bible distribution render it constitutional. Ante at 280-81, 281-82, 286-86, 287-88. In some situations a disclaimer can help to prevent a perception of government endorsement, but an observer must be able to read and understand a disclaimer if it is to have any effect. It remains unclear whether the young children here could read or understand the Board’s disclaimer, even if read to them. Furthermore, no disclaimer can save government action from an Establishment Clause challenge when, as here, “other indi-cia of endorsement ... outweigh the mitigating effect of the disclaimer.” Id 515 U.S. at 793-94 n. 2, 115 S.Ct. at 2462 n. 2 (Souter, J., concurring). Just as the nearly unanimous Stone Court concluded that a disclaimer was “not sufficient to avoid conflict with the First Amendment,” 449 U.S. at 41, 101 S.Ct. 192, the disclaimer in this case simply cannot eliminate the many indications of government endorsement.
Moreover, although I recognize the visceral appeal of holding that the Bible distribution amounts to nothing more than a de minimis constitutional violation, the Supreme Court has repeatedly rejected precisely this sort of “de minimis ” contention. The Court has held that “[i]t is no defense” to assert that constitutional violations are “relatively minor encroachments on the First Amendment.” Schempp, 374 U.S. at 225, 83 S.Ct. 1560; see also Lee, 505 U.S. at 594, 112 S.Ct. 2649; Engel, 370 U.S. at 436, 82 S.Ct. 1261. With unmatched eloquence, the Court has explained that “[t]he breach of neutrality that is today a trickling stream may all too soon become a raging torrent and, in the words of Madison, ‘it is proper to take alarm at the first experiment on our liberties.’ ” Schempp, 374 U.S. at 225, 83 S.Ct. 1560 (quoting James Madison, Memorial and Remonstrance Against Religious Assessments ).
III.
The ratifiers of the Bill of Rights knew too well the danger posed by state encroachment on religious liberty, and so forbade official actions that favor religion or a particular religious creed. Government can convey a message of endorsement as well with a blind eye as with a firm voice or a guiding hand. And, particularly where impressionable school children are involved, government can coerce participation in even nominally voluntary religious activity. Today’s majority chooses to ignore the evident effect of the Board’s conduct. Neither the Establishment Clause nor the jurisprudence interpreting it countenance that result. I must, therefore, dissent.